DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.
Chen et al. (CN 208351232 U) discloses:
Regarding claim 1, a projector (i.e. projection device [see translation, paragraph 0107, line 1]; Figure 3, element 1), comprising: a circuit board (i.e. flexible circuit board; Figure 3, element 122) having a plurality of first bonding pads (Figure 3, element 1251) and a plurality of second bonding pads (Figure 3, element 1221) on a top surface of the circuit board (Figure 3, element 122); a plurality of electronic components (Figure 3, element 110) bonded on the first bonding pads (Figure 3, element 1251); a holder (Figure 3, element 230) having a cavity (i.e. space enclosed by element 230 in Figure 3) and a plurality of third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) on a bottom surface of the holder (Figure 3, element 230), wherein the third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) are bonded on and electrically connected to the second bonding pads (Figure 3, element 1221), thereby securing the holder (Figure 3, element 230) on the circuit board (Figure 3, element 122); and a lens module (i.e. lens assembly; Figure 3, element 200) disposed in the cavity (i.e. space enclosed by element 230 in Figure 3) of the holder (Figure 3, element 230).
Regarding claim 2 and 10, the bottom surface of the holder (Figure 3, element 230) has a concave portion (i.e. the lower portion of element 230 is hollowed/inward) for receiving one of the electronic components (Figure 3, element 110).
Regarding claims 3 and 11, an electromagnetic interference shielding plate (Figure 3, element 130; element 130 is used as grounded level to prevent signal interference [see translation, paragraph 0140, lines 5-6]) disposed on the concave portion (i.e. the lower portion of element 230 is hollowed/inward) of the bottom surface of the holder (Figure 3, element 230).
Regarding claims 4 and 12, the electromagnetic interference shielding plate (Figure 3, element 130) is electrically connected to at least one of the third bonding pads (i.e. adhesive layer; Figure 3, element 181).
Regarding claims 5 and 13, the second bonding pads (Figure 3, element 1221) are electrically grounded to enable the electromagnetic interference shielding plate (Figure 3, element 130) to be electrically grounded through the at least one of the third bonding pads (i.e. adhesive layer; Figure 3, element 181).
Regarding claims 6 and 14, one of the electronic components (Figure 3, element 110) is a driver chip for vertical-cavity surface-emitting laser (see translation, paragraph 0096, line 1).
Regarding claims 7 and 15, the second bonding pads (Figure 3, element 1221) are disposed adjacent to edges of the top surface of the circuit board (Figure 3, element 122), and the first bonding pads (Figure 3, element 1251) are surrounded by the second bonding pads (Figure 3, element 1221).
Regarding claims 8 and 16, the third bonding pads (i.e. adhesive layer; Figure 3, element 190) are disposed adjacent to edges of bottom surface of the holder (Figure 3, element 230).
Regarding claim 9, a 3D sensing module (i.e. depth image information device; see translation, paragraph 0090, lines 3-7), comprising: a projector (i.e. projection device [see translation, paragraph 0107, line 1]; Figure 3, element 1) configured to project a light beam to an object (see translation, paragraph 0090, line 4), wherein the projector (i.e. projection device [see translation, paragraph 0107, line 1]; Figure 3, element 1) comprises: a circuit board (i.e. flexible circuit board; Figure 3, element 122) having a plurality of first bonding pads (Figure 3, element 1251) and a plurality of second bonding pads (Figure 3, element 1221) on a top surface of the circuit board (Figure 3, element 122); a plurality of electronic components (Figure 3, element 110) bonded on the first bonding pads (Figure 3, element 1251); a holder (Figure 3, element 230) having a cavity (i.e. space enclosed by element 230 in Figure 3) and a plurality of third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) on a bottom surface of the holder (Figure 3, element 230), wherein the third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) are bonded on and electrically connected to the second bonding pads (Figure 3, element 1221), thereby securing on the circuit board (Figure 3, element 122); and a lens module (i.e. lens assembly; Figure 3, element 200) disposed in the cavity (i.e. space enclosed by element 230 in Figure 3) of the holder (Figure 3, element 230); and a receiver (i.e. receiving device [element 2]; see translation, paragraph 0090, line 3) configured to receive the light beam reflected from the object (see translation, paragraph 0090, line 5).
Regarding claim 17, a method for fabricating a projector (i.e. manufacturing method of a projection device; see translation, paragraph 0163, line 2) comprising: providing a circuit board (i.e. flexible circuit board; Figure 3, element 122), a plurality of electronic components (Figure 3, element 110) and a holder (Figure 3, element 230), wherein the circuit board (Figure 3, element 122) has a plurality of first bonding pads (Figure 3, element 1251) and a plurality of second bonding pads (Figure 3, element 1221) on a top surface of the circuit board (Figure 3, element 122), and the holder (Figure 3, element 230) has a cavity (i.e. space enclosed by element 230 in Figure 3) and a plurality of third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) on a bottom surface of the holder (Figure 3, element 230); and performing a bonding process by using surface mounted technology (see translation, paragraph 0107, lines 1-3) to bond the electronic components (Figure 3, element 110) to the first bonding pads (Figure 3, element 1251) and to bond the third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) of the holder (Figure 3, element 230) to the second bonding pads (Figure 3, element 1221) of the circuit board (Figure 3, element 122), thereby securing the holder (Figure 3, element 230) on the circuit board (Figure 3, element 122).
Regarding claim 18, the bonding process (i.e. SMT process) comprises: placing solder (i.e. ACF glue) on the first bonding pads and the second bonding pads of the circuit board (see translation, paragraph 0114 and 0116); placing the electronic components (Figure 3, element 110) on the first bonding pads (Figure 3, element 1251); placing the holder (Figure 3, element 230) on the circuit board (Figure 3, element 122), wherein the third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) of the holder (Figure 3, element 230) are located on the second bonding pads (Figure 3, element 1221) of the circuit board (Figure 3, element 122); and heating the solder (i.e. soldering process) to enable the electronic components to be bonded on the first bonding pads (see translation, paragraph 0115), and to enable the third bonding pads (i.e. adhesive layer; Figure 3, elements 190 and 181) of the holder (Figure 3, element 230) to be bonded on the second bonding pads (Figure 3, element 1221) of the circuit board (Figure 3, element 122).
Regarding claim 19, the material of the solder is lead-free (i.e. lead-free solder paste; see translation, paragraph 0138, line 4).
Regarding claim 20, placing a lens module (i.e. lens assembly; Figure 3, element 200) into the cavity (i.e. space enclosed by element 230 in Figure 3) of the holder (Figure 3, element 230).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US Pub. No. 2018/0188105 A1) discloses an optical package assembly including a first circuit board; a second circuit board and a first structure arranged on the first circuit board, where the second circuit board is adjacent to the first structure; and a second structure arranged on the second circuit board, where a thickness of the first structure is equal to a combined thickness of the second circuit board and the second structure.
Saugier et al. (US Pub. No. 2016/0284920 A1) teaches a proximity sensor having a relatively small footprint includes a substrate, a semiconductor die, a light emitting device, and a cap. The light emitting device overlies the semiconductor die. The semiconductor die is secured to the substrate and includes a sensor area capable of detecting light from by the light emitting device. The cap also is secured to the substrate and includes a light barrier that prevents some of the light emitted by the light emitting device from reaching the sensor area. In one embodiment, the light emitting device and the semiconductor die are positioned on the same side of the substrate, wherein the light emitting device is positioned on the semiconductor die. In another embodiment, the light emitting device is positioned on one side of the substrate and the semiconductor die is positioned on an opposing side of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
05/30/2022